Exhibit 10.12

TRIPADVISOR, INC. OPTION AGREEMENT

(Domestic)

THIS OPTION AGREEMENT (this “Agreement”), dated as of the grant date specified
on the Grant Details referenced below (the “Grant Date”), between TripAdvisor,
Inc., a Delaware corporation (the “Company”), and the employee, director or
consultant of the Company or one of its Affiliates or Subsidiaries designated on
the Grant Details (the “Eligible Individual”), describes the terms of an award
of Options to the Eligible Individual by the Company.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2011 Stock and Annual Incentive Plan (as
amended from time to time, the “Plan”).

 

1. Award of Option

(a) Subject to the terms and conditions of this Agreement and the Plan and the
Grant Details, the Company hereby grants the Options to the Eligible Individual.
Reference is made to the “Grant Details” that can be found on the equity plan
website of the current professional selected by the Company to administer the
Plan (the “Plan Administrator”), currently located at
www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time). Your Grant
Details, which sets forth the number of Options, the grant price which is the
per Share exercise price of the Option, the Grant Date of the Option, and the
vesting schedule of the Option (among other information), is hereby incorporated
by reference into, and shall be read as part and parcel of, this Agreement.

(b) The Option shall be a Nonqualified Option. Unless earlier terminated
pursuant to the terms of this Agreement or the Plan, the Option shall expire on
the ten-year anniversary of the Grant Date.

 

2. Vesting

Subject to (a) the terms and conditions of this Agreement, the Grant Details and
the Plan, and (b) the Eligible Individual’s continuous employment by the Company
or one of its Subsidiaries or Affiliates, the Option shall vest and become
exercisable on each of the vesting dates detailed in the Grant Details (such
period between the date of issuance and each vesting date shall be referred to
as the “Vesting Period”). In the event a Termination of Employment of the
Eligible Individual occurs prior to the expiration of the Vesting Period for any
reason (or for no reason), all remaining unvested Options shall be forfeited by
the Eligible Individual and canceled in their entirety effective immediately as
of the date of such Termination of Employment.

 

3. Exercise of Option

(a) This Option is exercisable by delivery of an exercise notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised and such other representations and
agreements as may be required by the Company or the Plan Administrator (the
“Exercise Notice”). The Exercise Notice shall be in the form and delivered in
the manner prescribed by the Plan Administrator.



--------------------------------------------------------------------------------

(b) The Exercise Notice shall be accompanied by payment of the aggregate
exercise price as to all Shares in respect of which the Option is being
exercised. Payment of the aggregate exercise price shall be by any of the
following, or a combination thereof, at the election of the Eligible Individual:
(i) cash, (ii) check, (iii) a “broker-assisted” or “same-day sale”; or
(iv) other method authorized by the Company and/or the Plan Administrator.

(c) No Shares shall be issued pursuant to the exercise of the Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.

 

4. Termination of Employment by the Company for Cause 

(a) Notwithstanding the provisions above, in the event the Eligible Individual
incurs a Termination of Employment for Cause or the Eligible Individual
voluntarily incurs a Termination of Employment within two years after any event
or circumstance that would have been grounds for a Termination of Employment for
Cause, the Eligible Individual agrees that the Options (whether or not vested)
shall be forfeited and cancelled in their entirety upon such Termination of
Employment. In such event, the Company may cause the Eligible Individual,
immediately upon notice from the Company, to either (i) return the Options
and/or Shares issued upon exercise of Options that vested during the two-year
period after the events or circumstances giving rise to or constituting grounds
for such Termination of Employment for Cause or (ii) pay to the Company an
amount equal to the aggregate amount, if any, that the Eligible Individual had
previously realized in respect of any and all Shares issued upon exercise of the
Options that were exercised during the two-year period after the events or
circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e. the value of the Shares issued upon exercise of the
Options and sold), in each case including any dividend equivalents or other
distributions received in respect of any such Options.

(b) For purpose of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries or Affiliates. The Committee shall
have the exclusive discretion to determine whether there has been any
Termination of Employment and whether there existed Cause.

 

5. Non-Transferability of the Options

During the Vesting Period and until such time as the Options are ultimately
exercised as provided herein or on the website of the Plan Administrator, the
Options shall not be transferable by the Eligible Individual by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

 

6. Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the Vesting
Period the Eligible Individual shall not be entitled to any rights of a
stockholder with respect to the Options. Notwithstanding the foregoing, if the
Company declares and pays dividends on the

 

2



--------------------------------------------------------------------------------

Common Stock during the Vesting Period, the Eligible Individual will be credited
with additional amounts for each Option equal to the dividend that would have
been paid with respect to such Option if it had been an actual share of Common
Stock, which amount shall remain subject to restrictions (and as determined by
the Committee may be reinvested in Options or may be held in kind as restricted
property) and shall vest concurrently with the vesting of the Options upon which
such dividend equivalent amounts were paid. Notwithstanding the foregoing,
dividends and distributions other than regular cash dividends, if any, may
result in an adjustment pursuant to Section 7 below, rather than under this
Section 6.

 

7. Adjustment in the Event of Change in Stock; Change in Control

(a) In the event of (i) a stock dividend, stock split, reverse stock split,
share combination or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Options and
the number and kind of shares of Common Stock underlying the Options.

(b) In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Options in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Options, as determined by the Committee or the Board in its sole
discretion, (ii) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the shares of Common Stock underlying the Options
and (iii) in connection with any Disaffiliation, arranging for the assumption of
the Options, or the replacement of the Options with new awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary or Affiliate or by the entity that controls such Subsidiary or
Affiliate following such Disaffiliation (as well as any corresponding
adjustments to any Options that remain based upon securities of the Company).

(c) The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.

(d) Unless otherwise determined by the Committee, in the event of a Change in
Control, the provisions of Section 10 of the Plan shall apply.

 

8. Taxes, Fees and Withholding

(a) The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Eligible Individual in connection with the Options, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

 

3



--------------------------------------------------------------------------------

(b) Regardless of any action the Company, its Affiliate or Subsidiary takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Eligible
Individual acknowledges that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains the Eligible Individual’s
responsibility and that the Company and/or its Affiliate or Subsidiary (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the exercise of the
Options and issuance of the Shares in connection therewith, the receipt of cash
or any dividends or dividend equivalents; and (2) do not commit to structure the
terms of the award or any aspect of the Options to reduce or eliminate the
Eligible Individual’s liability for Tax-Related Items.

(c) In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the award, vesting or exercise of
the Options, or the receipt of cash or any dividends or dividend equivalents,
the Eligible Individual shall pay or make adequate arrangements satisfactory to
the Company, Subsidiary or Affiliate to satisfy all withholding and payment on
account of obligations of the Company, Subsidiary and/or Affiliate. The
obligations of the Company under this Agreement shall be conditioned on
compliance by the Eligible Individual with this Section 8. In this regard, the
Eligible Individual authorizes the Company and/or its Subsidiary or Affiliate to
withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or its Subsidiary or Affiliate. Alternatively, or
in addition, if permissible under local law, the Company may withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount. Finally, the Eligible Individual will
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Eligible Individual’s participation in
the Plan or the Eligible Individual’s award that cannot be satisfied by the
means previously described. The Company may refuse to deliver the Shares
issuable upon exercise of the Option Award if the Eligible Individual fails to
comply with his or her obligations in connection with the Tax-Related Items as
described in this Section.

(d) In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law. In the event
the Company or its Subsidiaries or Affiliates is not required under applicable
law to serve as the withholding agent to withhold and pay on behalf of the
Eligible Individual such individual income tax, the Eligible Individual shall
have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment. The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to awards made under this Agreement.

 

4



--------------------------------------------------------------------------------

9. Other Restrictions

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the award of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b) The Eligible Individual acknowledges that the Eligible Individual is subject
to the Company’s policies regarding compliance with securities laws, including
but not limited to its Insider Trading Policy (as in effect from time to time
and any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s insider list, the Eligible Individual shall be
required to obtain pre-clearance from the Company’s General Counsel prior to
purchasing or selling any of the Company’s securities (including in connection
with the “cashless” exercise of an Option), and may be prohibited from selling
such shares other than during an open trading window. The Eligible Individual
further acknowledges that, in its discretion, the Company may prohibit the
Eligible Individual from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.

 

10. Nature of Award

In accepting the Option award, the Eligible Individual acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the award of the Options is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options, even if Options have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Company, its Subsidiary or Affiliate and shall
not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without cause;

(e) the Eligible Individual is voluntarily participating in the Plan;

(f) the Option award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company,
Subsidiary, or Affiliate, and such award is outside the scope of the Eligible
Individual’s employment contract, if any;

 

5



--------------------------------------------------------------------------------

(g) the Option award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company, Subsidiary or Affiliate;

(h) in the event that the Eligible Individual is not an employee of the Company,
a Subsidiary or an Affiliate, the Option award will not be interpreted to form
an employment contract or relationship with the Company, a Subsidiary or
Affiliate; and

(i) in consideration of the award of the Options, no claim or entitlement to
compensation or damages shall arise from termination of the Option award or
diminution in value of the Option award resulting from Termination of the
Eligible Individual’s Employment by the Company, Subsidiary or Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Eligible Individual irrevocably releases the Company, Subsidiary or Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Eligible Individual will be deemed irrevocably to
have waived his or her entitlement to pursue such claim.

 

11. No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares. The Eligible Individual is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Eligible Individual’s
participation in the Plan, receipt of the Award and/or disposition of the Award
before taking any action related to the Plan or the Award.

 

12. Notices

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing) promptly after such change becomes
effective.

 

13. Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

 

6



--------------------------------------------------------------------------------

14. Laws Applicable to Construction; Consent to Jurisdiction

(a) The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Options are subject to the terms and conditions of the
Plan, which are hereby incorporated by reference.

(b) Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

 

15. Conflicts and Interpretation

(a) In the event of any (i) conflict between the Grant Details, this Agreement,
any information posted on the system of the Plan Administrator and/or the books
and records of the Company, or (ii) ambiguity in the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, the Plan shall control.

(b) The Committee shall have the power to interpret the Plan, this Agreement,
the Grant Details, any information posted on the system of the Plan
Administrator and/or the books and records of the Company, and to adopt such
rules for the administration, interpretation and application of the Plan and the
Award as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any Options
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith shall be final and binding upon the Participant,
the Company and all other interested parties. The Committee shall not be
personally responsible for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement. The Committee shall, in
their absolute discretion, determine when any conditions have been fulfilled.

 

16. Data Privacy

(a) The Eligible Individual understands that the Company, Subsidiary, Affiliate
and/or Plan Administrator may hold certain personal information about him or
her, including, but not limited to, the Eligible Individual’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Individual’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Eligible Individual hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her Data as described in this document by
and among, as applicable, the Company and its Subsidiaries or Affiliates for the
exclusive purpose of implementing, administering and managing the Eligible
Individual’s participation in the Plan.

 

7



--------------------------------------------------------------------------------

(b) The Eligible Individual understands that Data will be transferred to the
Plan Administrator, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country. The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.

(c) The Eligible Individual understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative. The Eligible Individual
understands, however, that refusing or withdrawing his or her consent may affect
the Eligible Individual’s ability to participate in the Plan. For more
information on the consequences of the Eligible Individual’s refusal to consent
or withdrawal of consent, the Eligible Individual understands that he or she may
contact his or her local human resources representative.

 

17. Amendment

(a) The Company may modify, amend or waive the terms of the Option award,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Eligible Individual without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

(b) This Award and payments made pursuant to this Agreement and the Plan are
intended to qualify for an exemption from Section 409A of the Code. If the
Company makes a good faith determination that any compensation provided under
this Agreement is likely to be subject to the additional tax imposed by
Section 409A, the Company may, to the extent it deems necessary or
advisable, modify this Agreement, without the Eligible Individual’s consent, to
reduce the risk that such additional tax will apply, in a manner designed to
preserve the material economic benefits intended to be provided to the Eligible
Individual under this Agreement (other than any diminution of such benefit that
may be attributable to the time value of money resulting from a delay in the
timing of payments hereunder for a period of approximately six months or such
longer period as may be required).

 

8



--------------------------------------------------------------------------------

18. Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English. If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.

 

19. Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Options awarded under and participation in the Plan or future options
that may be awarded under the Plan by electronic means or to request the
Eligible Individual’s consent to participate in the Plan by electronic means.
The Eligible Individual hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

By electronically accepting this Agreement and participating in the Plan, the
Eligible Individual agrees to be bound by the terms and conditions of the Plan
and this Agreement, including the Grant Details. If Eligible Individual has not
electronically accepted this Agreement on the Plan Administrator’s website
within six months of the Award Date, then this Award shall automatically by
deemed accepted and Eligible Individual shall be bound by the terms and
conditions in the Plan, this Agreement, including the Grant Details.

 

9